Citation Nr: 0010475
Decision Date: 04/20/00	Archive Date: 09/08/00

Citation Nr: 0010475	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  96-02 192	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1973 to 
September 1977 and subsequent periods of military duty with 
the Army National Guard and the Naval Reserve.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision, in 
which the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for schizophrenia.  The Board denied the claim in a November 
1998 decision.  The appellant subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).

In September 1999 the Board ordered reconsideration of its 
November 1998 decision.  38 C.F.R. § 20.1000 (1999).  In 
October 1999, the Court granted the Secretary's Unopposed 
Motion to Remand Board of Veterans' Appeals Decision, and for 
Stay of Further Proceedings, vacated the Board's decision and 
remanded for consideration of additional issues which will be 
addressed below.


REMAND

In February 1999, the appellant submitted a copy of a March 
1997 letter from the Department of the Navy, Board for 
Correction of Naval Records.  In pertinent part, the letter 
stated that his hospitalization for treatment of 
schizophrenia in July 1990 had been "during a period of 
active duty for training."  He claims that he was first 
treated for schizophrenia during this period of active duty 
for training (ACDUTRA).

By virtue of receipt of that letter, the Board now has before 
it evidence from the service department stating that the 
appellant was on ACDUTRA in July 1990.  This evidence, 
however, does not meet all the requirements of 38 C.F.R. 
§ 3.203(a) (1999), insofar as his duty status in July 1990 is 
concerned.  Accordingly, verification from the service 
department as to length, time and character of service in 
July 1990 is necessary.  38 C.F.R. § 3.203(c) (1999).  See 
Venturella v. Gober, 10 Vet.App. 340, 341 (1997) (only 
service department records can establish if and when a person 
was serving on active duty, active duty for training, or 
inactive duty for training).  Some periods of ACDUTRA were 
verified by the National Personnel Records Center (NPRC) in 
July 1997, but the list does not appear to be complete.  

The Board notes that if, upon remand, the service department 
verifies that the appellant was performing ACDUTRA at the 
time of his hospitalization in July 1990, then it would 
appear that he has presented a well grounded claim for 
service connection for schizophrenia.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In such a situation, VA 
must assist the appellant in developing facts pertinent to 
his claim.  Morton v. West, 12 Vet.App. 477, 486 (1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Cf. Sarmiento, 
7 Vet.App. at 82 (VA is not obliged to assist an individual 
in developing facts pertinent to his/her claim where the 
evidence fails to establish 'claimant' status for the time 
period in question); Aguilar v. Derwinski, 2 Vet.App. 21, 23 
(1991).  

If, and only if, the RO determines that the evidence of 
record verifies the appellant's ACDUTRA status on July 10, 
1990, the RO must undertake the development detailed  in 
paragraphs 3 to 6 below.

In his Form 9 filing dated in December 1995, the appellant 
alleged that he left the employ of Sunshine Jr. Food Stores 
on May 15, 1989 "under conditions and for reasons that 
relate to diagnosed schizophrenia."  He indicated that 
documents relating to an unemployment benefit claim before 
the "Department [of] Industrial Relations" in 1989 and a 
criminal matter before the "Circuit Court" could support 
his allegations.  In a Form 21- 4138 filing dated in June 
1995, he also listed three witnesses who could support his 
allegations.  The Board is of the opinion that the above- 
mentioned evidence, which may be pertinent to the 
adjudication of this claim, must be obtained should the claim 
be addressed on the merits.  The Board is further of the 
opinion that the appellant should be afforded VA psychiatric 
examination for the purpose of determining the date of onset 
of his schizophrenia and its relationship to his period of 
ACDUTRA in July 1990.

Accordingly, this case is REMANDED for the following action:

1.  The RO have the service department verify the 
appellant's complete dates of inactive duty 
training and active duty for training in the Naval 
Reserve in 1989 and 1990, to include verification 
as to the length, time and character of the 
alleged period of ADTURA in July 1990.  The RO 
should also request all Naval Reserve pay and 
earnings statements, fitness reports, etc., for 
1989 and 1990. 

2.  If verifications as to the length, time and 
character of the appellant's duty status in July 
1990 is obtained by the RO, and it is determined 
that the appellant was performing ACDUTRA in July 
1990, the RO should undertake the following 
development:

3.  The RO should obtain all the appellant's 
private and VA medical treatment records 
(including the Tuskegee, Montgomery and Birmingham 
VA facilities) since July 1990, and associate 
those records with the claims folder.

4.  The RO should take the necessary steps to 
obtain copies of all records pertaining to the 
appellant's unemployment benefits claim before the 
"Department [of] Industrial Relations" in 1989, 
and pertaining to the legal matter(s) before 
"Circuit Court" or any other tribunal since 
1989.  

5.  The appellant should be afforded the 
opportunity to submit any lay or medical evidence 
in pertaining to the date of onset of 
schizophrenia, to include lay statements from R. 
D., D. T. and S. W.  He is hereby advised that, 
pursuant to 38 C.F.R. § 3.159(b), he may request 
the RO to assist him in obtaining any such 
evidence deemed necessary by him as pertinent to 
his claim on appeal.

6.  Following completion of the requested 
development, the appellant should be afforded a VA 
psychiatric examination for the purpose of 
determining the date of onset of his schizophrenia 
and its relationship to the period of ACDUTRA in 
July 1990.  Following examination of the 
appellant, and careful review of the contents of 
the claims file, the examiner should express 
opinions on the following questions:  (1) What are 
the current psychiatric diagnoses; (2) Is it al 
least as likely as not that an acquired 
psychiatric disorder was present prior to his 
entry onto ACDUTRA in July 1990; (3) Is it at 
least as likely as not that an acquired 
psychiatric disorder was incurred while the 
appellant was on ACDUTRA in July 1990; (4) If an 
acquired psychiatric disorder was present prior to 
ACDUTRA in July 1990, is it least likely as not 
that such disorder increased in severity beyond 
the natural progress of the disorder during this 
period of ACDUTRA?  The examiner's opinion should 
reflect his view of the entire evidentiary record.  
Accordingly, the claims folder and a copy of this 
remand should be made available to the examiner.  
The rationale for the opinion should also be set 
forth.

7.  Following the completion of the above, the RO 
should readjudicate the claim for service 
connection claim for schizophrenia.  If any 
benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	(CONTINUED ON NEXT PAGE)




			
                 C.P. RUSSELL                                      
M.W. GREENSTREET
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
NANCY I. PHILLIPS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


Citation Nr: 9833278	
Decision Date: 11/09/98    Archive Date: 11/17/98

DOCKET NO.  96-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.

ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1973 to 
September 1977 and had various periods of active duty for 
training.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for schizophrenia.  The Board remanded 
this claim in June 1997.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review. 

The record reflects that the appellant requested and then 
canceled his request for a personal hearing.  His subsequent 
noting that he was not on the Travel Board list was because 
of his cancellation and does not reflect any intent on his 
part to appear for a hearing.   


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he was on active duty for 
training when he was diagnosed with schizophrenia and 
therefore service connection for schizophrenia is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that (1) the appellant has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim for entitlement to service connection for schizophrenia 
is well grounded as to his period of active duty from 
September 1973 to September 1977 and (2) the appellant has 
not established by a preponderance of the evidence the 
requisite threshold status as a veteran for the period in 
1990.



FINDINGS OF FACT

1.  Competent evidence of a diagnosis of schizophrenia during 
his active duty from September 1973 to September 1977 or 
within one year following that period of active duty is not 
of record.  

2.  Competent evidence of a nexus between the diagnosis of 
schizophrenia and the period of active duty from September 
1973 to September 1977 is not of record.

3.  The preponderance of the evidence is against a finding 
that schizophrenia was incurred during a period of active 
duty for training.  


CONCLUSIONS OF LAW

1.  The claim for service connection for schizophrenia is not 
well grounded as to his active duty from September 1973 to 
September 1977.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has not established by a preponderance of 
the evidence that he is a veteran of the July 1990 time 
period  38 U.S.C.A. § 101(24) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Period of active duty from September 1973 to September 
1977.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1997).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) affd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that schizophrenia arose under 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Service medical records from the appellants period of active 
duty from February 1973 to February 1977 reveal that at 
entrance, a psychiatric evaluation was normal.  In a report 
of medical history completed by the appellant at that time, 
he checked no to ever having or having now depression or 
excessive worry and to nervous trouble of any sort.  At the 
time of his separation examination, the examiner found that a 
psychiatric evaluation of the appellant was normal.  In a 
report of medical history completed by the appellant at that 
time, he checked no to ever having or having now 
depression or excessive worry and to nervous trouble of any 
sort.

Following service, the appellant underwent service 
examinations in June 1979, March 1982, and February 1986, and 
June 1989.  Each time, the examiner found that a psychiatric 
evaluation of the appellant was normal.  In reports of 
medical history completed by the appellant at those times, he 
checked no to ever having or having now depression or 
excessive worry and to nervous trouble of any sort.

The first diagnosis of schizophrenia is in July 1990.  In the 
hospitalization summary report from the Naval Hospital in 
Jacksonville, Florida, Dr. Garsha stated that that the 
appellant was referred to the hospital because of markedly 
inappropriate behavior.  The appellant had subsequent 
diagnoses of schizophrenia and hospitalizations.

The appellants claim for service connection for 
schizophrenia is not well grounded as to his period of active 
duty from September 1973 to September 1977.  The service 
medical records are silent for a diagnosis of schizophrenia 
and are silent as to manifestations of schizophrenia during 
service.  Additionally evidence of schizophrenia to a degree 
of 10 percent or more is not shown within one year following 
the appellants active duty from September 1973 to September 
1977.  The appellant has brought forth evidence of a current 
diagnosis of schizophrenia.  However, the appellant has not 
brought forth competent evidence of a nexus between the 
current diagnosis of schizophrenia and a disease or injury in 
active duty.  See Caluza, supra.  It must be noted that the 
appellant has not alleged that his schizophrenia was incurred 
during his period of active duty from September 1973 to 
September 1977.

The first showing of schizophrenia was in 1990, 13 years 
following his discharge from service.  As stated above, his 
separation examination revealed a normal psychiatric 
evaluation in September 1977.  Further, evaluations in June 
1979, March 1982, and February 1986, and June 1989 all 
revealed normal psychiatric evaluations.  

The Board has determined that the appellants claims for 
service connection for schizophrenia as to his period of 
active duty from September 1973 to September 1977 is not well 
grounded.  Although the VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to a claim 
when it is determined to be not well grounded, it may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette, supra.  Here, the RO fulfilled 
its obligation under section 5103(a) in the issuance of a 
statement of the case in October 1995, and supplemental 
statements of the case in March 1997 and April 1998.  
Further, the June 1997 Board remand informed the appellant 
that if he had competent evidence linking the claimed 
disability to service that such evidence must be submitted.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VAs obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VAs duty is just what it states, a duty to 
assist, not a duty to prove a claim).

Although the RO did not specifically state that it denied the 
appellants service connection claim for schizophrenia as to 
his period of active duty from September 1973 to September 
1977 on the basis that it was not well grounded, the Board 
concludes that this was harmless.  See Edenfield v. Brown, 
8 Vet. App. 384, 390 (1995) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board, in a decision, addresses a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by this decision.  It has considered the 
same law and regulations and merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of a well-grounded claim under the standards set 
forth in Caluza, supra.  The result is the same.

II.  Claimed duty in 1990

[U]nless a claimant first carries the initial burden of 
establishing status as a veteran or veteran status for the 
person upon whose military service the desired benefits are 
predicated, the laws administered by the Secretary [of 
Veterans Affairs] and the resources of the VA are not 
applicable or available.  Lauren v. West, 11 Vet. App. 80, 
85 (1998).  As to establishing the status of a veteran, the 
claimant must establish such by a preponderance of the 
evidence.  Id. at 84 (citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991)).

The term veteran is defined as a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The term 
active military, naval, or air service includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991) (emphasis added).

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant is a veteran for the period of 1990.  Of record is 
a service medical record in which the examiner stated, 
During [active duty for training] period[,] member was 
found [not physically qualified] for schizophrenic 
personality disorder . . . .  On its face, this is some 
indication that the appellant had active duty for training in 
1990, and that he might have qualifying service.  However, 
when the Board remanded this claim in June 1997, it requested 
that the RO verify all periods of active duty for training 
and to verify the type of service performed by the appellant 
in July 1990.

In July 1997, the RO received verification from the National 
Personnel Records Center as to the appellants dates of 
active duty for training.  Such dates are as follows: (1) 
September 4, 1978, to September 16, 1978; (2) December 10, 
1979, to December 21, 1979; (3) June 2, 1982, to June 10, 
1982; (4) August 22, 1983, to September 2, 1983; and (5) May 
7, 1984, to May 18, 1984.  Additionally, the RO contacted the 
Naval Reserve Center in Montgomery, Alabama, in April 1998 
and reported that the Naval Reserve Center did not have any 
records of active duty for training on behalf of the 
appellant in July 1990.

Normally, a line of duty determination from service is 
binding on VA.  See 38 C.F.R. § 3.1(m) (1997).  However, 
here, the examiner who made the statement that the appellant 
was on a period of active duty for training when he was 
diagnosed with schizophrenic personality disorder was not a 
certifying officer on whose word VA is bound.

The Court has clearly accepted that VA has the authority to 
establish rules of evidence.  In particular, the Court has 
accepted the rules regarding verification of service.  Duro 
v. Derwinski, 2 Vet. App. 530, 531-32 (1992).

The Secretary is authorized by statute to prescribe 
regulations with respect to the nature and extent of proof 
and evidence and the method of taking and furnishing them in 
order to establish the right to benefits under [laws 
administered by VA].  Duro, 2 Vet. App. at 531 (citing 38 
U.S.C. § 501(a)(1) (replaced § 210(c)(1)).  Pursuant to that 
authority, the Secretary has prescribed regulatory provisions 
governing the evidentiary requirements for establishing 
service for VA benefits purposes, which provide:

§ 3.203  Service records as evidence of 
service and discharge

(a) Evidence submitted by a claimant.  
For the purpose of establishing 
entitlement to pension, compensation, 
dependency and indemnity compensation or 
burial benefits [VA] may accept evidence 
of service submitted by a claimant (or 
sent directly to [VA] by the service 
department), such as a DD Form 214, 
Certificate of Release or Discharge from 
Active Duty, or original Certificate of 
Discharge, without verification from the 
appropriate service department if the 
evidence meets the following conditions:	  
(1) The evidence is a document issued by 
the service department . . . ; and	  
(2) The document contains needed 
information as to length, time and 
character of service; and 
(3) In the opinion of [VA] the document 
is genuine and the information contained 
in it is accurate. . . .

(c) Verification from the service 
department.  When the claimant does not 
submit evidence of service or the 
evidence of service does not meet the 
requirements of paragraph (a) of this 
section . . ., [VA] shall request 
verification of service from the service 
department.  

Id. at 532 (citing 38 C.F.R. § 3.203 (1991)).  

It is patently clear from the provisions of section 3.203 
that the Secretary has made service department verification a 
requirement for establishing that a VA claimant served in the 
U.S. Armed Forces (or, in this case, in the Philippines 
Commonwealth Army in the service of the U.S. Armed Forces).  
The provision in paragraph (a) allows VA to accept evidence 
submitted by the veteran without service department 
verification only if that evidence is itself a document 
issued by the service department and VA is satisfied as to 
its authenticity and accuracy.  The issuance of this 
regulation was within the scope of VA's statutory authority 
to prescribe specific regulations regarding the proof of 
service.  38 U.S.C. § 501(a)(1).  Therefore, VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  It is clear, then, that 
service department findings are binding on VA for purposes of 
establishing  service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

Although not binding because VA did not believe the document 
to be accurate, the examiners statement placed VA on notice 
of the possibility that schizophrenia was diagnosed during a 
period of active duty for training and thus required VA to 
verify the appellants periods of active duty for training.  
Thus, the Remand was consistent with Duro.  

What was received by the National Personnel Records Center 
was that the appellant did not have active duty for training 
in 1990.  Also, the Naval Reserve Center further established 
that the appellant did not have active duty for training in 
1990.  Therefore, we conclude that he did not have a period 
of active duty for training in 1990.  Therefore, a disease 
was not incurred during a period of active duty for training 
in which service connection would be warranted.  Therefore, 
the appellant is not a veteran of a period of service in 
1990.

The appellants argument that he was treated by the service 
department and therefore, there must have been valid service 
is not in accord with regulations.  The VA has the right to 
question the validity of claimed service; and qualifying 
evidence has not been received, despite the VAs attempt to 
obtain such evidence.  

It must be noted that service connection for schizophrenia 
would not be warranted if diagnosed during a period of 
inactive duty for training since schizophrenia is a disease, 
and not an injury.  See 38 U.S.C.A. § 101(24).  

Based on review of the evidence of record, the appellant has 
failed to show by a preponderance of the evidence that he is 
a veteran entitled to VA benefits.  See Lauren, supra.


ORDER

The claim for service connection for schizophrenia as to his 
period of active duty from September 1973 to September 1977 
is denied.  The claim for service connection for 
schizophrenia as to his subsequent periods of active duty for 
training is dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
